Citation Nr: 0003177	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  99-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) from January 29, 1999, 
and in excess of 30 percent prior to January 29, 1999.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran testified before the 
undersigned member of the Board at a video conference hearing 
held in September 1999.  

The Board also notes that the veteran appears to be seeking 
secondary service connection for chronic pain syndrome.  This 
claim has not been adjudicated by the RO.  Therefore, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
determination of the issue on appeal has been obtained.

2.  The veteran's post traumatic stress disorder is 
manifested from April 13, 1998, by occupational and social 
impairment with deficiencies in work, family relations, 
judgment and mood with symptoms of obsessive rituals, near-
continuous panic or depression, impaired impulse control, 
difficulty in adapting to stressful circumstances and an 
inability to establish and maintain effective relationships.  

3.  The veteran's post traumatic stress disorder is not 
manifested by such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; and intermittent inability 
to perform activities of daily living.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD for the period 
from April 13, 1998, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from July 1965 to January 
1969.  He filed his original claim for service connection for 
PTSD in October 1997.  The veteran was granted service 
connection and assigned a 10 percent rating in January 1998.  
The 10 percent rating was made effective retroactive to the 
date of receipt of the veteran's claim in October 1997.

Associated with the claims file at the time of the January 
1998 rating decision were statements from the veteran's 
spouse, mother, [redacted], [redacted], William R. 
Reid, M. D., Mary E. Gardner, M.S.W., L.S.W., and Lana 
Hartig, LPC, CADC.  Dr. Reid, Ms. Gardner, and Ms. Hartig 
were medical professionals that had all diagnosed the veteran 
with PTSD.  Ms. Hartig noted that the veteran's job as a 
representative from the Oklahoma Department of Veterans 
Affairs (OKDVA) caused him to encounter stress at work as he 
was required to speak to other veterans about similar 
stressful events and traumas.  Dr. Reid said that the 
veteran's PTSD symptomatology was severe.  Ms. Gardner noted 
that she had known the veteran from his office at the local 
Vet Center.  However, he had recently experienced increased 
symptoms from his PTSD and she had begun seeing him in 
therapy.  The lay statement from the veteran's mother 
discussed the veteran's behavior before his service in 
Vietnam and the years subsequent.  The statement from the 
veteran's spouse detailed his problems in dealing with anger 
and relationships with others.  Mr. [redacted] statement 
provided corroboration for the veteran's stressors.  
Ms. [redacted] provided information as a co-worker as to the 
veteran's difficulty on the job as a result of his PTSD.

Also associated with the claims file at that time was a VA 
PTSD examination report dated in December 1997.  The examiner 
diagnosed the veteran with PTSD, mild.  The examiner also 
assigned a Global Assessment of Functioning (GAF) score of 
70.

In August 1998, the veteran submitted a claim for an 
increased evaluation for PTSD, alleging that the disability 
had increased in severity since the December 1997 VA 
examination.  He stated that he believed he was at least 50 
to 70 percent disabled.  In support of his claim he submitted 
statements from several individual health care providers and 
copies of VA treatment records for the period from April 1998 
to July 1998.  The veteran stated he had used 80 hours of 
sick time since the beginning of the year, with the majority 
of that time related to care provided for his PTSD.  He said 
that he was hospitalized for two days due to stress and then 
told to stay away from work for another 10 days.  

Included in the statements submitted by the veteran was a 
letter from Ms. Hartig dated in June 1998.  She indicated 
that the veteran had received 10 months of therapy.  She 
reported that the veteran had experienced increased 
disturbances in mood and motivation.  He also had an increase 
in obsessive compulsive behaviors and impaired impulse 
control.  His relationship with his spouse had deteriorated 
and he was experiencing increased difficulty in maintaining 
effective relationships in social settings.  Ms. Hartig 
further noted that the veteran had begun to isolate himself 
and live in fear of panic attacks.  Her diagnosis was severe 
PTSD.  She provided a current GAF score of 55, with a highest 
score in the past year of 61.

The veteran also submitted a letter from Gerard J. McNulty, 
M. D., dated in July 1998.  Dr. McNulty noted that he had 
treated the veteran for several years.  He said that the 
veteran had chronic anxiety and depression with insomnia and 
multiple symptoms related to his depression.  Dr. McNulty 
added that the veteran's PSTD had a marked effect on his 
daily life including his work and his marriage.

Finally, the VA outpatient treatment records reflect clinical 
entries from the veteran's psychologist.  An April 13, 1998, 
entry reflects that the veteran was experiencing increased 
symptoms related to his work of counseling other PTSD 
veterans.  His symptoms were noted to cause social and 
occupational impairment on a consistent basis.  Two entries 
dated in July 1998 notes a further increase in symptoms.  The 
veteran complained of short-term memory problems and had 
difficulty with motivation.  He was assigned GAF scores of 57 
and 55, respectively for the two July 1998 entries.

In August 1998 the veteran submitted copies of VA social work 
therapy records for the period from June 1998 to July 1998.  
The records reflect increased symptoms of anger and 
irritability and stress related to his work.  The veteran was 
noted to be seeking a demotion in order to get out of his 
office to avoid his counseling duties.  The social worker 
noted in July 1998 that the veteran's PTSD seriously affected 
his social and industrial functioning.

The veteran was afforded a VA PTSD examination in September 
1998.  The mental status examination disclosed that the 
veteran was oriented times three.  He was not psychotic.  
There were no unusual behaviors or mannerisms.  He was 
depressed.  His affect was somewhat flat.  He was not 
reporting hallucinations, delusions, or paranoia.  The 
examiner commented that the veteran appeared as someone that 
tended to deny his problems which had resulted in his 
psychophysiological responses.  The veteran was able to 
maintain his personal hygiene.  His short-term memory 
appeared to be mildly impaired.  Speech and language fell 
within normal limits.  The examiner noted that the veteran 
reported significant anxiety and had symptoms of panic 
attacks.  The veteran did not like to be around people and 
had no friends or hobbies.  The examiner's diagnosis was 
PTSD.  He assigned a GAF score of 55 to 60.

In October 1998, the veteran's rating for PTSD was increased 
to 30 percent.  The effective date was established as April 
13, 1998, as the earliest date where medical evidence 
supported an increased rating.

The veteran submitted several additional statements as well 
as a statement from his spouse in further support of his 
claim.  In a statement dated in March 1999, the veteran's 
spouse reported that the veteran was more irritable.  He 
seemed to be irrational about insignificant events.  She also 
referred to the veteran as absent minded and said that he had 
difficulty remembering things.

In the several statements submitted by the veteran, he 
transmitted copies of VA treatment records as well as another 
letter from Dr. Reid.  In a statement received in April 1999, 
the veteran submitted comments supporting his analysis of the 
evidence and why he felt entitled to a rating in excess of 30 
percent for his PTSD.  The veteran also transmitted a copy of 
a letter from his employer, dated January 29, 1999, wherein 
he was reprimanded for untimely handling of veterans' claims.

Associated with the claims file is a December 1998 letter 
from Dr. Reid.  In the letter, Dr. Reid stated that he had 
examined the veteran in November 1997 and that the appellant 
still experienced symptoms of severe depression, anxiety, 
insomnia, difficulty working and dealing with people.  It was 
Dr. Reid's opinion that the veteran was functioning at a very 
marginal level.  He further noted that the veteran frequently 
had to take time off from work to make it on the job.  He 
diagnosed the veteran's PTSD as severe and said that the 
appellant's prognosis was poor.

The veteran submitted copies of additional VA social work 
therapy notes for the period from August 1998 to March 1999.  
The records reflect the veteran's continued problems with 
stress on the job and his missing work because of the stress.

Also associated with the claims file are additional VA 
psychological therapy treatment notes for the period from 
February 1998 to July 1999.  The entries reflected ongoing 
problems related to stress.  The veteran was noted to have 
continued problems with coping and concentration and 
depression.  He separated from his wife in June 1999 and 
experienced an exacerbation in his symptoms.  He was noted to 
be suicidal with poor concentration in June 1999 and was 
encouraged to take time off from work to deal with his 
situation.  A July 1999 entry notes that the veteran had 
relapsed in his sobriety that had been maintained for many 
years.  He was assigned GAF scores ranging from 48 to 55, 
with the 48 score assigned in June 1999.

The veteran's psychologist submitted a statement in June 1999 
wherein he related that he had encouraged the veteran to take 
time off from work.  He further stated that he would provide 
notification when the veteran was released to return to work.  
However, subsequent evidence shows that the veteran continued 
to work.

The veteran was afforded a VA PTSD examination in August 
1999.  The mental status examination disclosed that the 
veteran was oriented times three and cooperative.  His memory 
for the past was intact.  His present and immediate memory 
were reduced.  His speech was coherent.  The veteran talked 
about Vietnam issues, his intrusive thoughts and nightmares.  
There were no delusions, suicidal or homicidal ideations at 
the time of the examination.  There were no perceptual 
disturbances.  His mood was somewhat sad, and his insight and 
judgment were fair.  The examiner's diagnosis was PTSD.  A 
GAF score of 45 to 50 was assigned.

In a rating decision dated in September 1999, the veteran's 
PSTD rating was increased to 50 percent.  The rating was made 
effective as of January 29, 1999, as the first date the 
evidence supported the increase to 50 percent.  

The veteran provided testimony at a video conference hearing 
in September 1999. He primarily argued the application of the 
law to the evidence of record and why he felt the evidence 
supported a rating of 70 percent from September 1998.  He did 
testify that he was still employed at the OKDVA on a full 
time basis but said that it was hard to maintain his job due 
to the stress involved in dealing with other veterans with 
similar problems.  He further testified that he felt he would 
improve if he had a different job within his organization but 
no such openings were available.  He added that his recent 
divorce had also affected him and made things more difficult.  
The veteran also said that he did not feel he was 100 percent 
disabled at the time but felt he was getting close to that 
point.

The veteran submitted additional evidence after the hearing 
and waived and waived his right to have this evidence 
initially considered by the RO.  Included in the evidence was 
a letter from Ms. Hartig, dated in June 1999.  She noted that 
the veteran had learned to occasionally utilize some 
alternative coping skills but his condition seemed to have 
deteriorated.  She noted the veteran's separation from his 
wife because of his disturbances of mood and lack of 
motivation.  She also noted that the veteran's work had been 
negatively impacted as well.  Ms. Hartig said that the 
veteran continued to experience panic attacks on a regular 
basis and the occurrence of compulsive behaviors was 
increasing.  She opined that it seemed to take every of ounce 
of the veteran's energy to merely do his job as a service 
officer.  Ms. Hartig provided a diagnosis of severe PTSD and 
assigned a GAF score of 48.

The veteran also submitted an outpatient treatment entry from 
his VA psychologist dated in September 1999.  The entry notes 
that the veteran continued to experience stress and conflict 
with others at work.  He was noted to have missed work due to 
his stress.  His recent divorce had increased his level of 
depression and social isolation.  The psychologist assigned a 
GAF score of 48.  In a plan of treatment, the psychologist 
noted that the veteran's suicidal ideation should be 
monitored and he should be encouraged to take his medication 
and continue to see his therapist.

Finally, the veteran submitted an Employee Leave Report dated 
in August 1999 and reflective of leave earned and used as of 
July 1999.  The report reflects that the veteran had used 
150.50 hours of sick leave in the year to date.  

Analysis

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  Additionally, the facts relevant to the 
claim have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155. Separate diagnostic 
codes identify the various disabilities. 38 C.F.R. Part 4 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's PTSD is rated under Diagnostic Code 9411, 
38 C.F.R. § 4.130 (1999).  Under Diagnostic Code 9411, a 10 
percent rating is assigned for occupational social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is warranted 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is applicable where there is total occupation and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, 4th edition, p. 32).  A 
score of score of 41 - 50 is defined as "Serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job)." Ibid.  A GAF score of 51 - 60 is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)." Ibid.  
Finally, A GAF score of 61 - 70 is defined as "Some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Ibid.

Here, the record shows that the veteran has exhibited 
symptoms of his PTSD since he was granted service connection 
in January 1998.  He continues to have difficulty in coping 
with stress related to his job.  His interpersonal 
relationships have suffered as he continues to have conflicts 
in his marital life as well as at work.  He also has had 
significant difficulty sleeping, and in concentrating and 
irritability.  At times he has expressed suicidal ideation.  
Further, he has demonstrated some impairment of judgment, 
obsessive compulsive behavior and an increasing difficulty in 
adapting to stressful situations.  He has not demonstrated 
memory problems of any significance.  He has maintained his 
employment but with considerable time away due to his PTSD 
symptoms.  His most recent outpatient treatment records and 
Compensation and Pension examination have provided a GAF of 
45-50. 

In light of these considerations and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's level of disability satisfies the criteria for an 
evaluation of 70 percent.  The record reflects that 
notwithstanding his PTSD symptoms, the veteran has continued 
to maintain his full-time employment.  He has not manifested 
symptoms warranting a 100 percent evaluation under the 
schedular criteria and, in fact, concedes that his PTSD does 
not currently warrant a 100 percent evaluation.  

The question remains as to what point should the 70 percent 
rating become effective.  As previously noted, the veteran 
was granted service connection in January 1998 and assigned a 
10 percent rating effective back to the date of his claim in 
October 1997.  He did not appeal this decision.  Although he 
did not file his claim for an increased evaluation for PTSD 
until August 1998, the VA outpatient record, dated April 13, 
1998, constitutes and informal claim for an increased 
evaluation.  38 C.F.R. § 3.157 (1999).  It is not factually 
ascertainable that the increase in severity occurred at a 
particular time during the one year period prior to April 13, 
1998, so an effective date earlier than the date of receipt 
of claim is not warranted.  38 C.F.R. § 3.400(o) (1999).  
However, with resolution of reasonable doubt in the veteran's 
favor, the Board does find that the disability satisfied the 
criteria for a 70 percent evaluation as of April 13, 1998.  
Accordingly, the 70 percent evaluation is warranted from that 
date.  Id.  




ORDER

Entitlement to a disability rating of 70 percent for PTSD 
from April 13, 1998, is granted, subject to the law and 
regulations governing the payment of monetary benefits.  




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

